Citation Nr: 1623561	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-43 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI) to include headaches and cognitive disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

3.  Entitlement to service connection for the loss of the two top middle teeth, claimed as the residuals of dental trauma.  

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a skin disorder.  

6.  Entitlement to service connection for loss of sense of smell.

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to January 1975, when he was discharged while still in trainee status.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 RO decision.  The appeal was remanded in April 2013 for further evidentiary development and again in October 2013 to provide the Veteran with a hearing before a Veterans Law Judge.  The Veteran presented sworn testimony during a hearing before the undersigned Veterans Law Judge in March 2014.  The appeal was again remanded in June 2014 and February 2015 for further evidentiary development.  Such development has been fully and satisfactorily accomplished and the appeal has been returned to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  TBI, PTSD, and the loss of teeth are not shown to have had their inception during service, to include as a result of a physical assault during service; no other link to service is shown.

2.  A low back disorder, a skin disorder, and loss of sense of smell are not shown to have had their inception during service; no other link to service is shown.

3.  The Veteran is not in receipt of service connection for any disability.


CONCLUSIONS OF LAW

1.  Service connection for TBI, PTSD, loss of teeth, a low back disorder, a skin disorder, and loss of sense of smell is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  There is no legal basis for a total disability rating based upon individual unemployability due to service-connected disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends he was assaulted by four drill sergeants during basic training.  He claims this assault caused a back disorder; a traumatic brain injury; a psychiatric disorder inclusive of PTSD, depression, and anxiety; as well as the loss of two teeth.  He asserts he lost his sense of smell during gas training as part of basic training.  He contends he is rendered unemployable by all of these disabilities, and requests a total disability rating based upon unemployability.

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied in letters of July  2008 and April 2013.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additionally, we note that the Veteran was informed of the particular ways to establish the occurrence of a personal assault stressor under VA law in April 2013.

In terms of the duty to notify, case law requires some discussion of the March 2014 Board hearing.  The Veterans Law Judge presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  In this case, the issues on appeal at the Board hearing were clearly identified and discussed, the nature of the Veteran's discontent, and the chain of events leading to the appeal were clarified.  Relevant information was brought out with assistance from the Veteran's representative.  Sources of evidence relevant in this regard were discussed during this process.  As such, these actions fulfilled the duties under 38 C.F.R. § 3.103(c)(2).

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, service personnel records, prison medical records, Social Security records, and VA medical records which are relevant to the matter decided herein, as well as the Veteran's hearing testimony.  Following multiple remands, the Board is satisfied that all existing military records and medical records pertinent to the claims have been obtained.  In the cases where no records exist, adequate certifications from the record-holders have been obtained.  

With regard to the Veteran's repeated assertion that he was attacked by four sergeants during basic training, he also reported in writing and during the hearing on appeal that he believed his attackers were investigated and disciplined.  Therefore, in the attempt to corroborate his version of events, the Board remanded for historical research into this matter.  Upon remand, the National Personnel Records Center and the US Army Crime Records Center were contacted.  Neither organization was able to find any records pertaining to an investigation in the Combat Training Brigade to which the Veteran was assigned at Fort Jackson.  

All relevant facts related to the issue resolved below have been developed to the fullest extent possible; thus, no further assistance to the Veteran is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, for the reasons explained below, the bottom line is that the Veteran's currently-shown disabilities cannot be linked to service, despite multiple efforts to assist the Veteran in doing so.  

	TBI, PTSD, Loss of teeth 

The Veteran claims TBI and PTSD based on a personal assault in service.  Specifically, he has reported that while in basic training, he was assaulted by four drill sergeants in December 1974.  To that effect, the Veteran's mother submitted a statement dated August 2008 in which she recounted getting a telephone call from the Veteran in service in which he indicated that he was attacked by several drill sergeants.  He asserts that he was hit in the mouth with a sidearm, and lost his two front teeth.

The Veteran's service treatment records do not show the loss of teeth during service.  He recent medical records reflect that he has been treated for caries by extracting multiple teeth, and that he was referred for the creation of upper dentures due to the loss of all his upper teeth related to poor dentition.

Service personnel records dated January 1975 also described the Veteran as having a poor attitude toward military authority and his peers, being uncooperative with drill sergeants, and being a disruptive influence in the platoon.  Indeed, his discharge from service was based upon failure to respond to multiple counsellings regarding his attitude problems.  Nothing in the Veteran's service personnel records could be interpreted as showing that he was physically assaulted during service, however.  Furthermore, the loss of his two teeth is not documented in his service records.  The Veteran asserts that this lack of documentation was part of his deal to be discharged with an honorable discharge, that he exchanged the right to have a medical examination at discharge for receiving an honorable character of discharge. 

The January 2011 private psychology evaluation report noted the Veteran's history of numerous head injuries including being knifed in the head, clear difficulties reading and writing, and numerous emotional problems that could partially be a result of his head injuries.  The private psychologist opined that many of the Veteran's psychological problems were complicated by his brain functioning.  Specifically, it was noted that the Veteran was severely affected by a majority of the common psychological symptoms from a TBI, to include difficulty with attention and concentration, being easily distracted, memory problems, confusion, preservation, impulsivity, deficits in speed of processing information and language processing, emotional lability, lack of motivation, irritability, aggression, depression, and disinhibition.  Based on the evaluation, the Veteran's cognitive functioning was well below his chronological age and he had reading difficulties, could not communicate well when writing, and had memory loss, and the resulting diagnosis was cognitive disorder, not otherwise specified.

To that effect, the Veteran has also claimed that he was stabbed in the head during training while in service.  The record also reflects other post-service head injuries.  In August 2008, the Veteran sustained a blunt head injury when he was a victim of an assault and robbery incident.  In an October 2010 VA treatment report, the Veteran complained of left-sided occipital headache and reported that his symptoms started about 3 to 4 months previously status post a fall in the bathroom, in which his head hit against the wall.  Additionally, in a November 2010 VA treatment report, the Veteran reported possible post-concussive symptoms from accident in June 2010 when he was hit by a car while riding a bike.

An April 2012 VA neurological evaluation yielded the conclusion that the Veteran's headaches had complex causes, to include cervical spine derangements, polysubstance abuse, and possible temporo-mandibular joint dysfunction.  

In March 2013, the Veteran attributed his memory loss to the length of time he had abused drugs.

According to the report of a May 2013 VA examination, although the Veteran displayed some signs which could have been related to traumatic brain injury, there was lack of any documentation to suggest TBI in service, and the examiner concluded that it was less likely that the Veteran had suffered a traumatic brain injury during service.

In a July 2013 statement, a psychologist who had been treating the Veteran indicated that although the Veteran had had anger management problems before the incident he had seemed to have been functioning in an age appropriate manner.  Following that incident his psychological and chemical dependency rapidly increased.  She rendered the opinion that most of the Veteran's psychological problems started after the assault in basic training and that his PTSD was related to his service in the army.  

Although this opinion would appear to support the Veteran's claim, it is premised upon the psychologist's belief that the Veteran's history as stated was entirely accurate.  Leaving aside the question of whether the Veteran was actually assaulted in service, for which we only have the Veteran's own assertion, it appears that other assumptions she made are in fact false.  For instance, she determined that the Veteran had been functioning in an age appropriate manner prior to service.  However, review of his service personnel records reflects that he had at least three juvenile criminal charges prior to service, to include one for armed robbery.  As this is hardly age appropriate at any age, it does not appear that the Veteran accurately reported his pre-service history to her, and as an employee of Hennepin County, she did not have access to and was never provided with his service personnel records for review, so she could not have known his actual history.  

The Board chooses to accord greater probative weight to the other medical opinions in file, which do not link any of the Veteran's currently-shown psychiatric and neurological diagnoses to the incident in service.  Rather, it appears that there are so many other potential causes of these disabilities which are documented in the record, that it is difficult and certainly illogical to attribute all of his psychiatric and neurological problems to a single, unverified, incident in service, when his multiple head traumas and his drug and alcohol abuse are well documented in the record, and other treatment providers and VA examiners have placed more emphasis upon these etiologies.  

In summary, absent corroboration of any sort, in the contemporaneous service records, the historical research into the Army investigations records ordered by the Board, and in post-service medical records, we are left with only the Veteran's own contentions, together with the statement of his mother to support the assault in service.  If things occurred as the Veteran says they did, there would be a record of the investigation into the assault; however, no such record was found.  Given the many other inconsistencies in the evidence of record, and the lengthy time period between the Veteran's discharge from service and his first report of the assault, the Board chooses to discredit the story.  

It is unfortunately quite believable that the Veteran was harassed on a racial basis, as he claims, and it is also believable that his drill sergeants were harsh and perhaps even physical with him.  Absent any other supporting evidence, however, it is simply not established that he sustained a traumatic brain injury, or loss of teeth, or that he then developed PTSD based upon such an incident.  The only medical opinion supporting such a nexus is predicated upon the Veteran's own history without corroboration of the facts, and was informed by at least some facts which are shown to be inaccurate.  In sum, the preponderance of the evidence is against the claims and service connection must be denied.  

To the extent that the claim involving his teeth was also a claim for VA outpatient dental treatment, this must be denied as well, given the complete lack of contemporaneous evidence showing dental trauma in service.  38 C.F.R. § 3.381;  and see Mays v. Brown, 5 Vet. App. 302, 306 (1993).

	Low back

On the September 2008 VA examination, the Veteran reported that he injured his back in 1974 during basic training and that he experienced low back pain ever since that time.  The VA examiner noted a diagnosis of lumbar spine degenerative changes with possible right L4-5 radiculopathy.  His VA and private treatment records consistently show assessments of chronic low back pain.

The Veteran reported having an accident in June 2010 when he was on a bicycle and ran into a car.  

The report of a 2012 VA spine examination reflects the Veteran's history of having fallen off a log during a basic training obstacle course.  He did not seek medical attention at that time, even though he felt his back was not right.  Following review of the Veteran's available medical records as well as a clinical examination of the Veteran, the examiner rendered the opinion that it was less likely that the Veteran's back problems had their inception during service, and it was mostly likely that his back problems were related to normal wear and tear over time.  

In March 2013, the Veteran gave a history of having been dragged down the street by a truck when his arm was caught in a seat belt.  

Direct service connection is not warranted in this case.  Although the Veteran is credible to report that he recalls hurting his back on the obstacle course in service, because he did not seek medical treatment, there is no corroboration of his statement.  There is then a multi-year period of time before back pain is documented again.  This lengthy period without complaints or treatment, post-service, weighs heavily against the claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  No medical expert has attributed any current back disability to any incident in service, including the obstacle course or the physical assault.  The Veteran himself lacks the medical expertise necessary to provide a nexus opinion on this matter.  The preponderance of the evidence is against the claim and service connection for a low back disability must be denied.

Although the Veteran is claiming service connection for arthritis, which is deemed a chronic disease under VA regulation, because he did not serve for 90 days, the presumption in favor of chronic diseases is not available to him.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

	Skin

The Veteran's service treatment records include a single notation that the Veteran was complaining of a rash on his neck in November 1974.  He did not want to wait for treatment, however, so no diagnostic assessment was made and no treatment was given.

Prison treatment records dated from July 2000 through June 2005 reflect various skin diagnoses, to include neurodermatitis, dermatitis, cellulitis, jock itch, tinea, and pruritus.  There is no indication that any of these were other than acute and transitory, however.

No pathological skin changes were noted during a September 2008 VA general medical examination.  During a 2012 VA skin examination, the Veteran reported that he had gotten a rash on his body when crawling through the grass during basic training.  Following clinical examination of the Veteran, and review of his available medical records, the examining physician stated that no skin diagnosis was present at that time, and there was no basis to conclude the Veteran had a chronic disability impacting his skin.   

No skin problem was noted during a 2013 VA examination.

Direct service connection is not warranted in this case.  Although the Veteran is credible to report that he recalls having a skin rash in service, because he did not seek medical treatment, there is no corroboration of his statement.  There is a multi-year period of time before skin complaints are documented again.  This lengthy period without complaints or treatment, post-service, weighs heavily against the claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  No medical expert has identified the presence of a chronic skin disability at any point from service until the present time.  Rather it appears that the Veteran has experienced multiple different and unrelated skin complaints which have resolved over time and/or with treatment and have not recurred.  The preponderance of the evidence is against the claim and service connection for a skin disability must be denied.

	Loss of smell

The Veteran contends that during basic training he was exposed to gas which caused him to lose his sense of smell.  It would appear that some loss of smell has been verified by recent medical testing.  However, there is no contemporaneous corroboration that the Veteran a) was exposed to any type of gas during basic training, or that b) he experienced a loss of smell at any point during service.  As above, he himself is not competent to render a medical nexus opinion on this matter, and no medical professional has supported his assertions.  There is simply no evidence supporting the Veteran's claim on this subject.  The Board can only conclude that the preponderance of the evidence is against the claim.  

In summary, the preponderance of the evidence is against the Veteran's claims for service connection under any potentially applicable theory of entitlement.  The appeals must therefore be denied.

	TDIU

Total disability ratings for compensation may be assigned where the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities.  38 C.F.R. § 4.16.  In this case, however, service connection has been denied for a multitude of disabilities, and the Veteran has no service-connected disabilities to support a claim for a total disability rating for unemployability.  In cases such as this, where the law and not the evidence is dispositive, the claim should be denied because of the lack of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for residuals of a TBI to include headaches and cognitive disorder is denied. 

Service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety is denied.

Service connection for the loss of the two top middle teeth, claimed as the residuals of dental trauma, is denied.  

Service connection for a low back disorder is denied.

Service connection for a skin disorder is denied.  

Service connection for loss of sense of smell is denied.

A total disability rating based upon individual unemployability due to service-connected disability is denied.  




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


